ALLOWANCE
Claims 1, 4, and 10-11 are allowed.

Priority
This application has claimed the benefit of Taiwan Application Number TW104144652 filed on 12/31/2015. Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Response to Patent Board Decision
The Patent Board has reversed the previous rejection by the examiner finding the prior art of record, Axelrod (US 2014/0181715 A1), does not teach all of the limitations of the independent claims as currently recited. Listed below is the reasons for allowance in more detail.  Therefore, independent claim 1, independent claim 4, and independent claim 10 and its dependent claim 11, are in condition for allowance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record, specifically Axelrod (US 2014/0181715 A1), does not expressly teach or render obvious the invention as recited in independent claims 1, 4, and 10.
The prior art of record teaches an apparatus [Fig. 7, (702), Para. 53, computing device] of a remote touch sensitive monitoring system, the apparatus comprising: 
a touch screen [Fig. 7, (714), Para. 58, input device such as a touch input device]; 
Para. 58, touch input device circuitry or structure (i.e. capacitive or resistive glass)]; 
a network module [Fig. 7, (716), Para. 56, communication connections]; and 
a processing module [Fig. 7, (706), Paras. 53-54, processor configured to execute instructions], configured to couple to the touch sensitive module and the network module [Paras. 54, 56, processor in communication with the touch input device and communication connections], wherein the processing module is configured to execute a program for receiving a setting parameter of the touch sensitive module [Fig. 7, (720), Paras. 56, 58, 60, a device (i.e. external input and/or output device or another computing device) can send information to the user’s computing device]; 
commanding the touch sensitive module to use the setting parameter to get touch sensitive information corresponding to approaching events by an external conductive object which approaches or touches the touch screen [Fig. 7, Paras. 56, 58, 60, using the remote device information to perform the actions supplied (i.e. input instructions on a touch screen)];
receiving the touch sensitive information of the touch screen calculated by the touch sensitive module [Fig. 4, (406-408), Paras. 24, 32, receiving environment properties of the current device (i.e. the sensitivity of the touch input device)]. 

However, the prior art of record does not teach receiving a setting parameter of the touch sensitive module from a remote apparatus of the remote touch sensitive monitoring system via the network module and transmitting the touch sensitive information through the network module to the remote apparatus of the remote touch sensitive monitoring system. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROLAND J CASILLAS whose telephone number is (571)272-4994.  The examiner can normally be reached on 8am - 6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ROLAND J CASILLAS/Primary Examiner, Art Unit 2179